26 A.3d 1071 (2011)
208 N.J. 202
In the Matter of Steeve J. AUGUSTIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-100 September Term 2010
Supreme Court of New Jersey.
September 14, 2011.

ORDER
STEEVE J. AUGUSTIN of NEWARK, who was admitted to the bar of this State in 2001, having consented to his temporary suspension from the practice of law pending the conclusion of the ethics proceedings against him, and good cause apperaring;
It is ORDERED that STEEVE J. AUGUSTIN be temporarily suspended from the practice of law, effective immediately, pending the conclusion of the ethics proceedings against him and until the further Order of the Court; and it is further
ORDERED that repondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.